Name: Commission Regulation (EEC) No 731/85 of 21 March 1985 providing for the grant of private storage aid fixed at a standard rate in advance in respect of certain cuts of lamb in region 2
 Type: Regulation
 Subject Matter: animal product;  distributive trades
 Date Published: nan

 No L 80/8 Official Journal of the European Communities 22. 3 . 85 COMMISSION REGULATION (EEC) No 731/85 of 21 March 1985 providing for the grant of private storage aid fixed at a standard rate in advance in respect of certain cuts of lamb in region 2 Whereas provisions should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Commission Regulation (EEC) No 2730/79 Q, as last amended by Regulation (EEC) No 568/85 (8) ; Whereas, in order for the Commission to monitor closely the effect of the private storage scheme, Member States must communicate the necessary infor ­ mation ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1 ), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Articles 6 ( 1 ) (a) and 7 (7) thereof, Whereas, in view of the serious difficulties on the market in sheepmeat in France, private storage aid should be granted in region 2 ; whereas the total quan ­ tity for which storage contracts may be concluded should, however, be limited to 1 500 tonnes ; Whereas the provisions of Commission Regulation (EEC) No 2659/80 (3) should be followed in respect of the grant of private storage aid for sheepmeat ; Whereas provisions should be adopted to ensure that the animals involved are slaughtered exclusively in slaughterhouses which are approved and supervised in accordance with the provisions of Council Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC 0 ; Whereas . Article 3 of Council Regulation (EEC) No 2644/80 (*) provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas foreseeable market conditions make it neces ­ sary to provide for storage periods of between three and six months or between five and eight months, depending on the cuts of meat specified in the contract ; whereas, in order to improve the efficiency of the scheme, provisions should be laid down enabling applicants to receive an advance payment of the aid, subject to the provisions of a security ; Article 1 1 . Applications may, in region 2, and subject to an overall limit of 1 500 tonnes, be submitted between 22 March and 5 April 1985 for aid for the private storage of one of the cuts of lamb carcases specified in the Annex. Applications submitted on or after the day following that on which the total quantity applied for exceeds 1 500 tonnes shall not be accepted. Quantities in respect of which applications are lodged on the day the overall limit is exceeded shall be reduced propor ­ tionally. The amounts of this aid, by tonne of product, bone-in, are fixed in the Annex for each of these cuts, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 2659/80 . If the market situation makes it advisable, the deadline for the submission of applications may be changed. 2. The amount of aid shall be adjusted if the period of storage is extended or reduced. The supplements per month and deductions per diem for each of the cuts are specified in the Annex. 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 2659/80 shall apply. ( ») OJ No L 183, 16 . 7. 1980, p. 1 . O OJ No L 90 , 1 . 4. 1984, p. 35 . (3) OJ No L 276, 20 . 10 . 1980, p . 12. (4) OJ No 121 , 29 . 7 . 1964, p . 2012/64. 0 OJ No L 59, 5 . 3 . 1983, p . 10 . 0 OJ No L 317, 12. 12. 1979, p . 1 . (8) OJ No L 65, 6 . 3 . 1985, p . 5 .f6) OJ No L 275, 18 . 10 . 1980, p. 8 . 22. 3 . 85 Official Journal of the European Communities No L 80/9 Article 2 Only meat produced in accordance with the provisions of Article 3 ( 1 ) A (a) to (e) of Directive 64/433/EEC shall be eligible for private storage aid . Article 3 1 . The minimum quantity per contract shall be three tonnes expressed as bone-in meat ; it may, where the provisions of the second subparagraph of Article 1 ( 1 ) are applied, be less than that quantity. 2 . The contract may cover only one of the cuts specified in the Annex. 3 . Placing in storage must be carried out within eight days of the date of conclusion of the contract. employed, in excess of the quantities for which the contract was concluded ; and (b) in the event of boning, for quantities in excess of 60 kilograms of boned meat per 100 kilograms of unboned meat employed. Article 5 1 . The period of storage shall be :  five, six, seven or eight months in the case of contracts covering short forequarters,  three, four, five or six months in the case of contracts covering chines and/or best ends. The period shall be left to the storer, who must state his preference at the time of submitting the applica ­ tion referred to in the first subparagraph of Article 1 (!) ¢ 2. Entitlement to payment of the aid shall arise only if the meat has remained in storage throughout the storage period. 3 . After two months of storage under contract a single advance payment of the aid may be made, at the storer's request, on condition that he lodges a security equal to the advance payment plus 20 % . The advance payment shall not exceed the aid corres ­ ponding to the contracted storage period and shall be converted into national currency by applying the representative rate in force on the day of conclusion of the storage contract. 4 . The security referred to in paragraph 3 shall be lodged at the applicant's choice either in cash or in the form of a guarantee giyen by an establishment satisfying criteria fixed by the Member State in which the security is lodged . 5. The provisions of Article 5 (2) and (3) of Regula ­ tion (EEC) No 2659/80 shall also apply to the security referred to in paragraph 3 . Article 6 1 . The periods, dates and time limits referred to in this Regulation shall be determined in accordance with Council Regulation (EEC, Euratom) No 1182/71 ('). However, Article 3 (4) of that Regulation shall not apply to the determination of the period of storage as referred to in Article 5 ( 1 ). 2 . Removal from storage may commence on the day following the last day of the storage period speci ­ fied in - the contract. Article 4 1 . Subject to the provisions of paragraph 2, the contractor may, before placing in storage, cut or bone all or part of the products referred to in the Annex, provided that only the quantity for which the contract has been concluded is employed and that all the meat resulting from such operations is placed in storage . 2. If the quantity placed , in storage unboned, or, if cut or boned, the quantity of unboned meat employed, is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid referred to in the third subparagraph of Article 1 ( 1 ) shall be reduced proportionally ; (b) less than 90 % of that quantity, private storage aid shall not be paid. 3 . In the event of boning : (a) if the quantity placed in a store does not exceed 52 kilograms of boned meat per 100 kilograms of unboned meat employed, private storage aid shall not be paid ; (b) if the quantity placed in store exceeds 52 kilo ­ grams but is less than 60 kilograms of boned meat per 100 kilograms of unboned meat employed, the aid referred to in the third subparagraph of Article 1 ( 1 ) shall be reduced proportionally. 4 . No aid shall be granted : (a) for quantities placed in storage unboned, or if cut or boned, for quantities of unboned meat (') OJ No L 124, 8 . 6 . 1971 , p. 1 . No L 80/ 10 Official Journal of the European Communities 22. 3 . 85 Article 7 1 . On the expiry of a storage period of two months, the Contracting Party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 1 tonne, provided that within 60 days following its removal from storage :  the meat has left Community territory within the meaning of Article 9 (2) of Regulation (EEC) No 2730/79, or  the meat has reached its destination in the cases referred to in Article 5 ( 1 ) of Regulation (EEC) No 2730/79 . The Contracting Party shall inform the intervention agency at least two working days before the commencement of withdrawal operations, stating the quantities he intends to export. For the purposes of the first subparagraph proof shall be furnished as in the case of refunds. 2 . Where application has been made of paragraph 1 , the amount of aid shall be reduced, in accordance with Article 1 (2), the first day of removal from storage not being included in the period of storage under contract. 3 . Where application has been made of Article 5 (3) prior to the application of paragraph 1 an amount equal to the difference between the advance payment of the aid and the amount referred to in paragraph 2 shall be recouped from the storer. Article 8 The amount of the security referred to in Article 4 (2) of Regulation (EEC) No 2659/80 shall be :  120 ECU per tonne in respect of contracts covering short forequarters,  160 ECU per tonne in respect of contracts covering chines and/or best ends. Article 9 France shall communicate by telex to the Commission before Thursday of each week the results of the appli ­ cation of Articles 5 (3) and 7 (1 ). Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1985 . For the Commission Frans ANDRIESSEN Vice-President 22. 3 . 85 Official Journal of the European Communities No L 80/ 11 ANNEX (ECU/tonne) Amount of aid for a storage period of Amount Products in respect of which aid is granted 5 months 6 months 7 months 8 months to be added per month to be deducted per day (a) ex 02.01 A IV a) 2 : fresh or chilled short forequarters of lamb 560 580 600 620 30 0,65 (ECU/tonne. Amount of aid for a storage period of Amount Products in respect of which aid is granted 3 months 4 months 5 months 6 months to be added per month to be deducted per day (b) ex 02.01 A IV a) 3 : chines and/or best ends of lamb 750 770 790 810 50 0,65